Citation Nr: 0408657	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  00-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disability, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1976 to 
November 1979.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was remanded by the Board in April 2003.  A Board 
videoconference hearing was conducted in July 2003. 

At the July 2003 Board hearing, the veteran referenced 
disability of the knees and psychiatric disability and it was 
noted that the veteran was either advancing new claims or 
requests to reopen with regard to these issues.  Those 
matters are not before the Board at this time and are hereby 
referred to the RO for appropriate action. 


REMAND

At the July 2003 Board hearing, the veteran testified that 
the severity of her service-connected low back disability had 
increases since the last VA examination.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Under the 
circumstances, the Board believes that the veteran should be 
afforded another VA examination to ensure that the current 
severity of her low back disability is reflected by the 
record.  

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) and implementing regulations set forth certain 
notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
After reviewing the claims file, it does not appear that the 
veteran has been furnished VCAA notice.  In the past, the 
Board had been attempting to remedy and VCAA notice 
deficiency by furnishing the appellant with a VCAA letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in appellate review, it appears that there is 
no recourse but to return the case to the RO for VCAA notice.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter to ensure 
that the veteran is furnished proper VCAA 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of her 
service-connected herniated nucleus 
pulposus, L4-L5.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All clinical and 
special test findings should be clearly 
reported to allow for evaluation of the 
disability under both the old and the 
current versions of VA's rating criteria 
for disabilities of the spine.  The 
examiner is specifically requested to 
report all neurological findings related 
to the disability. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is 
warranted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



